Citation Nr: 0509137	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for chronic right knee 
strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDING OF FACT

Chronic right knee strain was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be etiologically related to any 
incident of service.


CONCLUSION OF LAW

Chronic right knee strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that she is to provide and which information and 
evidence, if any, VA will attempt to obtain on her behalf.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In general, the VCAA also provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In light 
of the favorable determination contained herein, further 
development with regard to VA's duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The veteran maintains that she has a chronic right knee 
disability due to a right knee injury in service.

The service medical records reveal that the veteran was seen 
for a complaint of left knee pain and swelling on May 25, 
1990.  The diagnosis was strain of the left knee.  The 
veteran's service medical records also show that the veteran 
sought left knee treatment in March 1992 after she twisted 
her knee while skiing.  The diagnosis was possible musculo-
skeletal strain of the left knee.  

The veteran filed a formal application for VA compensation 
benefits in June 1998, including based on left knee 
disability incurred on May 25, 1990.

The veteran was provided a VA fee basis examination in 
September 1998.  The veteran reported that she injured her 
left knee in 1991 when she twisted it in a karate class.  She 
stated that she injured her right knee in 1992 while skiing.  
The veteran indicated that she was told that she had a sprain 
and no specific treatment was given.  The veteran reported 
that currently she had pain in her right knee with prolonged 
use.  No clinical findings relative to the right knee were 
obtained on physical examination.

In a September 2001 letter, the veteran's brother stated that 
he was skiing with the veteran in March 1992 when she 
sustained an injury to her right knee.  He went on to state 
that since that injury the veteran had had problems with both 
her knees.

The veteran submitted a September 2001 letter from her 
chiropractic orthopedist.  His records reveal treatment of 
the veteran's right knee in January and May 2001.  He noted 
that he had reviewed the veteran's service medical records of 
May 25, 1990, and March 24, 1992.  He pointed out that these 
records referred to the veteran's left knee.  He went on to 
state that the veteran reported that she had injured her 
right knee, not her left knee.  It was his opinion that the 
transposition from the left to the right side was not an 
unusual thing in a medical record.

On VA examination in April 2002, the VA examiner noted that 
he had examined the veteran and reviewed her claims file.  
The diagnoses included chronic right knee muscle strain, and 
possible medial meniscus tear.  The examiner noted that the 
symptoms as presented by the veteran, and the physical 
findings, were consistent with a twisting injury to the right 
knee, which was consistent with the type of injury described 
by the veteran.  He opined that it was as likely as not that 
the veteran's current right knee symptoms were secondary to 
the (in-service) injuries described by the veteran.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In this case the service medical records only indicate that 
the veteran experienced left knee injuries in service.  The 
veteran has consistently asserted that the March 1992 skiing 
injury was to her right knee.  In September 1998, at which 
time she was only pursuing service connection for a left knee 
disability, the veteran reported to the VA examiner that she 
injured her right knee while skiing in service.  The 
veteran's brother has provided a supporting statement that he 
was with the veteran when a knee injury occurred during 
skiing, and that the injury was to her right knee.  Both a 
private chiropractic orthopedist, and a VA examiner, have 
examined the veteran's service medical records and expressed 
the opinion that it is likely that the March 1992 service 
medical record mistakenly indicated that the veteran's left 
knee was injured instead of the right knee.  The April 2002 
VA examiner was of the opinion that the veteran's current 
right knee disability was consistent with, and related to, a 
right knee skiing injury in service.  

Significantly, however, while the veteran's brother is 
competent to attest to observation of the veteran expressing 
complaints about the right knee while skiing in 1992, as a 
lay person, he is not competent to provide a finding as to 
clinical diagnosis or etiology of current disability.  
Similarly, although the veteran is competent to testify as to 
her in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not reflect that the veteran or her brother 
currently possesses a recognized degree of medical knowledge 
that would render their opinions on medical diagnoses or 
causation competent.  Additionally, while a private physician 
indicated, in a September 2001 statement, that the 
transposition from the left to the right side was not an 
unusual thing in a medical record, there is no objective 
evidence that such occurred in the veteran's case.  Further, 
there is simply no competent objective evidence of record 
that establishes that the clinical findings reported in the 
service medical records are less than credible.  Finally, 
while a VA examiner opined in April 2002 that the veteran's 
current right knee disability was consistent with, and 
therefore, as likely as not related to, a twisting knee 
injury in service, such statement is not supported by the 
contemporaneous service clinical record.  The opinion that 
current disability is consistent with a subjectively reported 
injury in service, in the absence of supporting competent 
objective evidence, is less probative than the 
contemporaneous clinical reports of record.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for chronic right knee disability.  
Accordingly, entitlement to service connection for chronic 
right knee strain is denied.  


ORDER

Entitlement to service connection for chronic right knee 
strain is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


